Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 34.4 Report of Independent Registered Public Accounting Firm To the Audit Committee of the Board of Directors of Dell Credit Company LLC, General Partner of Dell Financial Services, L.P.: We have examined Dell Financial Services L.P.s and its subsidiarys, DFS-SVP L.P., (collectively, the Subservicer) compliance with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commissions Regulation AB for all publicly issued asset-backed securities transactions involving equipment lease receivables originated or purchased by Dell Financial Services L.P. for which the Subservicer acted as a servicer which asset-backed securities transactions were issued on or after
